DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US Pg. Pub. No. (2017/0349186) referred to hereinafter as Miller in view of Hoye et al., US Pg. Pub. No. (2015/0175168) referred to hereinafter as Hoye in further view of Moore-Ede, US Pg. Pub. No. (2006/0200008) referred to hereinafter as Moore-Ede.
As per claim 1, 21-25, Miller teaches a method comprising: receiving, by a processor, a signal indicating a present state of a driver associated with a vehicle, wherein the vehicle has an autonomous system (AV) for autonomous operation (see at least abstract, summary, fig. 4, Para 36-38, 51); receiving, by the processor, a signal indicating a past state of the driver (see at least abstract, summary, fig. 4, Para 37-40); evaluating, by the processor, effectiveness of the driver based at least in part on the received signals 
Although Miller teaches evaluating drivers effectiveness or competency, Miller does not expressly teach determining by the processor, the effectiveness or competency of the driver based at least in part on the received signals, wherein the received signals comprise one or more of the following: alertness of the driver, how easily the driver gets drowsy or distracted, age of the driver, experience with a particular type of vehicle, physical fitness, a suspended driver’s license, and/or previous traffic violations.  
However Hoye teaches determining by the processor, the effectiveness or competency of the driver based at least in part on the received signals, wherein the received signals comprise one or more of the following: alertness of the driver, how easily the driver gets drowsy or distracted, age of the driver, experience with a particular type of vehicle, physical fitness, a suspended driver’s license, and/or previous traffic violations (see at least Para 11, 15, 17).  It would have been obvious to one or ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Hoye into the 
 In addition, Miller in view Hoya do not expressly teach signal is associated with monitoring a reaction of the driver to a road condition, a signal indicating a past state of driver including a previous work shift information, when the driver napped, or both, and wherein the past state is stored as an analytical model and includes a behavior profile associated with an identity of driver, past state of driver includes work shift information, the signal indicates at least one of a position and movement of the driver indicating drowsiness of the driver, wherein the work shift information includes a duration of previous work shift and interaction with the AV system during the previous work shift, wherein the work shift information includes a typical work shift length associated with the driver.  However Moore-Ede teaches signal is associated with monitoring a reaction of the driver to a road condition, a signal indicating a past state of driver including a previous work shift information, when the driver napped, or both and wherein the past state is stored as an analytical model and includes a behavior profile associated with an identity of driver, past state of driver includes work shift information, the signal indicates at least one of a position and movement of the driver indicating drowsiness of the driver, wherein the work shift information includes a duration of previous work shift and interaction with the AV system during the previous work shift, wherein the work shift information includes a typical work shift length associated with the driver (see at least Para abstract, Para 145-150, 169,  243-257, fig. 1, fig.5).  It would have been obvious to one of ordinary skill in the art at time the invention was filed to incorporate the teachings of Moore-Ede into the disclosure of 
As per claim 2, Miller teaches a method of claim 1, further comprising: in response to a determination that the present driver engagement level meets the target engagement level, at least one of (i) outputting a recommendation to the driver to disengage the AV system and (ii) automatically disengaging the AV system (see at least abstract, summary, fig. 4, Para 36).

As per claim 3, Miller teaches a method of claim 1, wherein the target level of engagement defines whether to recommend that the driver operate the vehicle in a non-autonomous mode (see at least abstract, summary, fig. 4, Para 36-39).

As per claim 4, Miller teaches a method of claim 1, further comprising: receiving, by the processor, a policy, wherein the determination of the target level of engagement is further based on the policy (see at least abstract, summary, fig. 4, Para 36-40).

As per claim 5, Miller teaches a method of claim 4, further comprising: at least one of (i) providing, by the processor, a recommendation to the driver and (ii) changing, by the processor, a mode of operation of the AV system, based on a determination, by the processor, that the policy has been violated (see at least abstract, summary, fig. 4, Para 36-38).



As per claim 7, Miller teaches a method of claim 1, wherein the determination of the target level of engagement is further based on an attentiveness level of the driver sufficient to operate the vehicle in an autonomous mode (see at least abstract, summary, fig. 4, Para 36-41).

As per claim 8, Miller teaches a method of claim 1, further comprising: determining, by the processor, whether to recommend coaching for the driver based on the effectiveness of the driver (see at least abstract, summary, fig. 4, Para 36-41).

As per claim 9, Miller teaches a method of claim 1, further comprising: determining, by the processor, whether to recommend simulation training for the driver based on the effectiveness of the driver (see at least abstract, summary, fig. 4, Para 36-44).

As per claim 10, Miller teaches a method of claim 1, wherein the present state signal is based on a detection, by a sensor, of driver activity (see at least abstract, summary, fig. 4, Para 36-45).



As per claim 12, Miller teaches a method of claim 1, wherein the determination of the target level of engagement includes determining a target time for providing a warning to the driver regarding disengagement of the AV system (see at least abstract, summary, fig. 4, Para 39-40).

As per claim 13, Miller teaches a method of claim 1, further comprising: determining a target time for disengaging the AV system (see at least abstract, summary, fig. 4, Para 36-40).

As per claim 14, Miller teaches a method of claim 1, further comprising: determining a target time for providing a warning regarding disengagement of the AV system (see at least abstract, summary, fig. 4, Para 36-42).

As per claim 16, Miller teaches a method of claim 1, wherein the past state signal includes at least one of: vehicle information, environment, and driver behavioral information (see at least abstract, summary, fig. 4, Para 36-39).

As per claim 17, Miller teaches a method of claim 1, further comprising: receiving, by the processor, environment data indicating a driving situation; determining, by the 
As per claims 18-20, the limitations of claims 18-20 are similar to the limitations of claims 1-14 and 16-17, therefore they are rejected based on the same rationale.

Response to Arguments
Applicant's arguments have been considered but are not persuasive.  In particular applicant argues that A) the prior art (Miller in view of Hoye and in further view of Moore-Ede) do not expressly teach determining by the processor, the effectiveness or competency of the driver based at least in part on the received signals, wherein the received signals comprise one or more of the following: alertness of the driver, how easily the driver gets drowsy or distracted, age of the driver, experience with a particular type of vehicle, physical fitness, a suspended driver’s license, and/or previous traffic violations.  
In response to A) the examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Hoye teaches determining by the processor, the effectiveness or competency of the driver based at least in part on the received signals, wherein the received signals comprise one or more of the following: alertness of the driver, how easily the driver gets drowsy or distracted, age of the driver, experience with a particular type of vehicle, physical fitness, a suspended driver’s license, and/or previous traffic violations (see at least Para 11, 15, 17).  Therefore Miller in view 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665